
	

113 HR 2716 IH: To amend the Internal Revenue Code of 1986 to provide for offsetting certain past-due local tax debts against income tax overpayments.
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2716
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Moran introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  offsetting certain past-due local tax debts against income tax
		  overpayments.
	
	
		1.Offsetting past-due, legally
			 enforceable local tax obligations
			(a)In
			 generalSubsection (e) of
			 section 6402 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(8)Past-due,
				legally enforceable local tax obligations
						(A)In
				generalA State may, on
				behalf of a local government located within the State, submit a notice of
				past-due, legally enforceable local tax obligation for offset under this
				subsection.
						(B)Special
				rulesSuch submission and offset shall be made with respect to
				any past-due, legally enforceable local tax obligation under rules similar to
				the rules of this subsection, except—
							(i)under paragraph
				(3)(A), any reduction attributable to a past-due, legally enforceable local tax
				obligation shall be made (in addition to reductions specified in such
				subparagraph) after the overpayment is reduced pursuant to—
								(I)this subsection
				with respect to any past-due, legally enforceable State income tax obligation;
				and
								(II)subsection (f)
				with respect to any covered unemployment compensation debt; and
								(ii)the local
				government on whose behalf a State is submitting shall certify to the State
				that the requirements of paragraph (4) have been met by the local
				government.
							(C)Past-due,
				legally enforceable local tax obligationFor purposes of this
				subsection, the term past-due, legally enforceable local tax
				obligation means any debt—
							(i)(I)which resulted from a
				judgment rendered by a court of competent jurisdiction, or a determination
				after an administrative hearing, which has determined an amount of tax to be
				due to a local government; and
								(II)which is no longer subject to judicial
				review; or
								(ii)which resulted
				from a tax imposed by a local government which has been assessed but not
				collected, the time for redetermination of which has expired, and which has not
				been delinquent for more than 10 years.
							Such
				term shall not include any local income tax described in the second sentence of
				paragraph (5).(D)RegulationsThe
				Secretary shall issue such regulations, and modify any such regulations under
				paragraph (6), as may be necessary to carry out the purposes of this
				paragraph.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to refunds
			 payable after the date of the enactment of this Act.
			
